Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.

Allowable Subject Matter
Claims 20-22 are allowed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (US 2006/0085823 A1) in view of Kim et al (US 2011/0004665 A1) in view of Vishwanathan et al (US 2008/0051071 A1) in view of Karaoguz et al (US 2011/0055935 A1). Hereinafter referred to as Bell, Kim, Vishwanathan and Karaoguz. 
	Regarding claims 1-3, Bell teaches a system, method and apparatus comprising: a server coupled through a network to a first mobile communication device (device (10) sets up a GPRS data connection link with the base station (16) which causes among other things a dynamic IP (internet protocol) address to be assigned to the user of device (10). Next device (10) generates a SMS message which contains an invite for user devices (11), (12) to join a media sharing session (page 4 paragraph (0044)) having a camera and a display (as portable communication devices, such as portable telephones digital assistants and other personal computing apparatus, increase in their computational abilities and gain high quality display screens, users of such devices may be able to view audio-video clips on their devices. Furthermore such devices become equipped with cameras users may also use  their devices to capture still images or even video clips showing their surroundings (page 1 paragraph (0004)) and a second mobile communication device having a display (telephone (11) in figure 1)); the server configured process a share request from the first mobile communication device (page 4 paragraph (0039)); Bell further teaches receive in response to transmitting the share request to the second mobile communication device (page 4 paragraphs (0044)-(0045)) a share accept message, a share reject message, or no response from the second mobile communication device (if at least one of the devices (11) or (12) accepts the invitation, the GPRS connection established earlier by device (10) is maintained. Thus a GPRS connection can now be maintained between user device (10) and any of the user devices (11) or (12) which accepted the invitation to participate in the media sharing session page 4 paragraph (0045)); a message to the first mobile communication device to transmit the content to the second mobile communication device via the server (where a user accepts to participate in a media sharing session, the file of the media clip is transferred over GPRS from user device (10) to those user devices (11), (12) participating in the session. The nature of the GPRS connection may be altered to improve the rate of the transfer. Once received, the user devices (11), (12) acknowledge to user device (10), via GPRS, receipt of the file (page 4 paragraph (0047)).
However, Bell is silent in teaching transmit the share request to the second mobile communication device. Kim teaches on (page 2 paragraph (0024)) a contents-sharing control method performed in a streaming server, the contents-sharing control method including: receiving a contents-sharing request message from a management server, generating a contents-sharing table according to information included in the received contents-sharing request message; receiving a contents control command from a contents reproducing apparatus of a contents sharing requester; and selectively transmitting the contents control command to a contents reproducing apparatus of a contents sharer according to the generated contents-sharing table. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s reference to include the teachings of Kim for a server processing a share request from the first mobile communication device and transmits the share request to the second mobile communication device. A useful combination is found on Kim (page 1 paragraph (0009)) aspects of one or more exemplary embodiments provide a contents sharing requester and a contents sharer which synchronize and share contents and control during contents reproduction, so that a contents-sharing demand of users who use video on demand (VOD) services can be satisfied and users’ convenience can be increased. 
However, Bell and Kim are silent in teaching receiving, from the first mobile communication device, a selection of a contact associated with a second mobile communication device, determine contact information associated with the second mobile communication device based on the selected contact. Vishwanathan teaches on (page 1 paragraph (0018)) at a first mobile device, a user selects a media content item for use on a second mobile device upon the second mobile device receiving a communication contact from the first mobile device. At the second mobile device, the communication contact from the first mobile device is received together with information identifying the selected media content item. The second mobile device either automatically or after prompting the user of the second mobile device associates the selected media content item with an identifier of said first mobile device so as to activate the selected media content item upon receiving a communication contact from the first mobile device thereafter. Vishwanathan further teaches transmitting a share request to the second mobile communication device using the contact information associated with the second mobile communication device (page 4 paragraph (0042)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s and Kim’s reference to include the teachings of Vishwanathan for a receiving, from the first mobile communication device, a selection of a contact associated with a second mobile communication device, determine contact information associated with the second mobile communication device based on the selected contact. A useful combination is found on Vishwanathan (page 1 paragraph (0016)) techniques are provided that extend the capabilities of mobile phone devices to automatically associate media content items to “contacts” list entries. Thus, if a mobile device user indicates the desire to purchase a media content item to be assigned to or associated with another mobile device user, the experience of acquiring that media content item and making the assignment can be seamless reducing the number of tedious manual steps to accomplish that task.
However, Bell, Kim and Vishwanathan are silent in teaching transmitting, in response to receiving the share accept message from the second mobile communication device. Karaoguz teaches on (page 9 paragraph (0099)) the first device transmits a resource request message to wireless second device. Wireless second device then transmits a sharing request message to portal to determine if first device is allowed to access or share services, media or resources as identified in sharing request message. Karaoguz further teaches receive the content from the first mobile communication device and transmit the content to the second mobile communication device (page 2 paragraph (0025)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s, Kim’s and Vishwanathan’s reference to include the teachings of Karaoguz for transmitting, in response to receiving the share accept message from the second mobile communication device. A useful combination is found on Karaoguz (page 2 paragraph (0029)) digital rights management refers to access control technologies that limit access and use of content. Generally, DRM limits the playback of protected content to prevent copying and/or unpaid use of such content.  

Regarding claim 4, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 1. Bell teaches the content is video content (page 1 paragraph (0006)). 
Regarding claim 5, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 1. Bell teaches the content is audio and video content (page 3 paragraph (0035)). 
Regarding claim 6, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 1. Bell teaches the network is a wireless communications network (page 2 paragraph (0025)). 
Regarding claim 8, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 1. Bell teaches the content includes image content and audio content communicated in parallel through separate packets (page 1 paragraphs (0006)-(0013)). 
Regarding claim 18, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 1. Bell teaches the share request and the video content is sent by the first mobile communication device to a plurality of mobile communications devices (figure 1). 
Regarding claim 7, Bell Kim, Vishwanathan and Karaoguz teach the system of claim 1. Bell teaches the content being recorded by the first mobile communication device. (page 3 paragraph (0004)) the source mobile device receives a SMS message that a user can choose to view. Then the user can store it locally on the mobile device, delete it, or store it on the network side on a server. Bell further teaches the content is enabled to include image content only or image content and audio content (page 3 paragraph (0004)).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (US 2006/0085823 A1) in view of Kim et al (US 2011/0004665 A1) in view of Vishwanathan et al (US 2008/0051071 A1) Karaoguz et al (US 2011/0055935 A1) in view of Sigworth (US 2003/0179317 A1). Hereinafter referred to as Bell, Kim, Vishwanathan and Karaoguz and Sigworth.
Regarding claim 9, Bell and Kim teach the system of claim 8. However, Bell, Kim, Vishwanathan and Karaoguz are silent in teaching either the first mobile communication device or the second mobile communication device is configured to receive user input during a communication session to terminate the audio content while continuing to send and receive the image content. Sigworth teaches on (page 4 paragraph (0035)) television (72) in addition to being configured to receive a television signal, the television may include a receiver configured to receive a radio signal. In other words, the television may include an FM/AM tuner. In such a television, audio synchronizer may be adapted to enable a user to selectively adjust the audio broadcast to match the video portion of the television broadcast. For example, a user may mute the television audio but continue to display the video portion of a television broadcast of an event. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s, Kim’s, Vishwanathan’s and Karaoguz’s references to include the teachings of Sigworth for either the first mobile communication device or the second mobile communication device is configured to receive user input during a communication session to terminate the audio content while continuing to send and receive the image content. A useful combination is found on Sigworth (page 1 paragraph (0005)) an audio synchronizing device includes an audio input unit configured to receive an audio signal, a user-adjustable control configured to enable a user to personally modify the audio signal to produce a modified audio signal corresponding to a video display broadcast, and an audio output unit configured to output the modified audio signal to an output device. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (US 2006/0085823 A1) in view of Kim et al (US 2011/0004665 A1) in view of Vishwanathan et al (US 2008/0051071 A1) Karaoguz et al (US 2011/0055935 A1) in view of Lee (US 2007/0153827 A1). Hereinafter referred to as Bell, Kim, Vishwanathan and Karaoguz and Lee.
Regarding claim 10, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 8. However, Bell, Kim, Vishwanathan and Karaoguz are silent in teaching an image content is packetized in TCP packets, and wherein the audio content is packetized in UDP packets. Lee teaches on (page 1 paragraph (0007)) the digital audio data and digital video data are compressed. The compressed digital data and digital video data are packetized to generate an audio packet and a video packet. The audio packet and video packet are converted into an audio/video RTP packet according to real-time transport protocol. The audio/video RTP packet are transmitted to the clients according to TCP/UDP-IP.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s, Kim’s, Vishwanathan’s and Karaoguz’s references to include the teachings of Lee for an image content is packetized in TCP packets, and wherein the audio content is packetized in UDP packets. A useful combination is found on Lee (page 1 paragraph (0003)) the present invention relates to a method for providing video and audio data to a plurality of clients, and, more particularly, to a method for providing video and audio data using a real-time transport protocol that is transmitted via an internet protocol such as TCP-IP or UDP.

Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (US 2006/0085823 A1) in view of Kim et al (US 2011/0004665 A1) in view of Vishwanathan et al (US 2008/0051071 A1) Karaoguz et al (US 2011/0055935 A1) in view of Barraclough et al (US 9,143,818 B1). Hereinafter referred to as Bell, Kim, Vishwanathan and Karaoguz and Barraclough.
Regarding claim 11, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 1. However, Bell, Kim, Vishwanathan and Karaoguz are silent in teaching the first mobile communication device and the second mobile communication device include an interface for setting a quality of the content. Barraclough teaches on when a share user at a mobile device wishes to access the share, the user is required to register for a service via the host server. Once registered the share user can then access the share via the host server. In some applications, the host server facilitates the share user registration for a fee, or for free, depending on the level of share access that the share user is attempting to achieve. In one application, the host server initiates a free trial for the share user, during which the user can access the initiated share on a limited basis (e.g. limited in time or other aspects, such as quality or interface player functionality (column 11 line 57 to column 12 line 5 (also see column 11 lines 43-57)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s, Kim’s, Vishwanathan’s and Karaoguz’s references to include the teachings of Barraclough for a first mobile communication device and a second mobile communication device include an interface for setting a quality of the content.  A useful combination is found on Barraclough (column 1 lines 12-14) the present invention relates generally to remote data access and, more particularly, to remote access to and play-back of shared over a packet-based network.

Regarding claim 19, Bell, Kim, Vishwanathan and Karaoguz and Barraclough teach the system of claim 1. Barraclough teaches the content contains information related to one of the following topics: financial news, business news, political news, political campaigns, emergency situations, advertising, religion, sports teams, celebrity news, entertainment news, personal profiles, family gatherings, or celebrity profiles (column 1 lines 33-41). 

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (US 2006/0085823 A1) in view of Kim et al (US 2011/0004665 A1) in view of Vishwanathan et al (US 2008/0051071 A1) Karaoguz et al (US 2011/0055935 A1) in view of Arnold et al (US 2011/0029598 A1) in view of Skirpa et al (US 2012/0010995 A1). Hereinafter referred to as Bell, Kim, Vishwanathan and Karaoguz, Arnold and Skirpa.
Regarding claim 12, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 1. However, Bell, Kim, Vishwanathan and Karaoguz are silent in teaching a first mobile communication device includes an Apple push notification service (APNS) component. Arnold teaches on (page 1 paragraph (0004)) various versions of the iOS mobile operating system provided by Apple Inc enable “push notifications” in which an application on the sender’s device can send a notification to the receiver’s device through the apple push notification service (“APNS”).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s, Kim’s, Vishwanathan’s and Karaoguz’s references to include the teachings of Arnold for a first mobile communication device includes an Apple push notification service (APNS) component. A useful combination is found on Arnold (page 1 paragraph (0002)) the present disclosure relates to networked computing, and more particularly, to systems and methods for facilitating mobile device users to control notifications pushed to their mobile devices. 
However, Bell, Kim, Vishwanathan and Karaoguz and Arnold are silent in teaching a first mobile communication device includes a Java server pages (JSP) component. Skirpa teaches on (page 14 paragraph (0160)) the html required to accomplish this is created by server-side components, for example, Java standard tag library (JSTL) custom tags and Java Server Pages (JSP).  
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s, Kim’s, Vishwanathan’s and Karaoguz’s and Arnold’s references to include the teachings of Skirpa for a first mobile communication device includes a Java server pages (JSP) component. A useful combination is found on Skirpa (page 1 paragraph (0002)) the field of invention generally relates to a computer tool, a method, and a system and in particular with a specialized computer tool, method, and system for a browser, browser plug-in, or browser extension including a web button or mobile browser. 

Regarding claim 13, Bell, Kim, Vishwanathan and Karaoguz, Arnold and Skirpa teach the system of claim 12. Skirpa teaches second mobile communication device includes a Java server pages (JSP) component (page 14 paragraph (0160)), and Arnold teaches an Apple push notification service (APNS) component (page 1 paragraph (0004)).
Regarding claim 14, Bell, Kim, Vishwanathan and Karaoguz, Arnold and Skirpa teach the system of claim 1. Arnold teaches the first mobile communication device is a device utilizing an Apple, Android or Blackberry operating system (page 1 paragraph (0004)).
Regarding claim 15, Bell, Kim, Vishwanathan and Karaoguz, Arnold and Skirpa teach the system of claim 1. Arnold teaches the second mobile communication device is selected from the group including iPhone, Android, Blackberry, Motorola, HTC, Microsoft, LG, Nokia, Palm, Symbian, Sony Ericson and Samsung (page 1 paragraph (0004)). 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (US 2006/0085823 A1) in view of Kim et al (US 2011/0004665 A1) in view of Vishwanathan et al (US 2008/0051071 A1) Karaoguz et al (US 2011/0055935 A1) in view of Winter (US 2007/0016753 A1). Hereinafter referred to as Bell, Kim, Vishwanathan and Karaoguz and Winter.
Regarding claim 16, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 1. However, Bell, Kim, Vishwanathan and Karaoguz are silent in teaching a data storage array, wherein the content is structured to be stored in the data storage array at or near the time of transmission by the first mobile communication device. Winter teaches on (page 1 paragraph (0002)) in an AV playback device, data are arriving from the source (storage media or transmission channel) at a first data rate which may be time-varying, near-constant or constant-in-sections; they are typically fed to a buffer memory in order to compensate for the different instantaneous or short-term data rates of the data source and the data destination. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s, Kim’s, Vishwanathan and Karaoguz references to include the teachings of Winter for a data storage array, wherein the content is structured to be stored in the data storage array at or near the time of transmission by the first mobile communication device. A useful combination is found on Winter (page 1 paragraph (0001)) the invention relates to a method and an apparatus for managing memory accesses for an AV decoder, in particular for managing the de-multiplexing and data handling involved in decoding and playing back multi-component AV bit-streams. 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (US 2006/0085823 A1) in view of Kim et al (US 2011/0004665 A1) in view of Vishwanathan et al (US 2008/0051071 A1) Karaoguz et al (US 2011/0055935 A1) in view of McNamara et al (US 8,396,074 B1). Hereinafter referred to as Bell, Kim, Vishwanathan and Karaoguz and McNamara.
Regarding claim 17, Bell, Kim, Vishwanathan and Karaoguz teach the system of claim 1. However, Bell, Kim, Vishwanathan and Karaoguz are silent in teaching a share request for communicating the video content is initiated via a push protocol. McNamara teaches on (column 1 lines 40-45) typically an SMS message is sent to a content provider requesting specific content. […] The message can be sent via SMS in a regular encoded message or using the push access protocol to encapsulate the content.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Bell’s, Kim’s, Vishwanathan and Karaoguz references to include the teachings of McNamara for a share request for communicating the video content is initiated via a push protocol. A useful combination is found on McNamara (column 1 lines 7-9) the present invention relates generally to short messages and, more particularly, to providing additional information for a mobile originated short message. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424